Case: 19-11312     Document: 00515693046          Page: 1    Date Filed: 01/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 4, 2021
                                   No. 19-11312                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Murrell Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-152-1


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Murrell Wilson challenges his 72-month sentence for conspiring to
   deal methamphetamine. That sentence is well below his advisory Guidelines
   range of 168 to 210 months. Wilson argues he should not have received a
   two-point enhancement for maintaining a premises for the purpose of
   distributing a controlled substance. See U.S.S.G. § 2D1.1(b)(12). Although


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11312      Document: 00515693046           Page: 2   Date Filed: 01/04/2021




                                     No. 19-11312


   removing that enhancement would still have had resulted in a Guidelines
   range much higher than the sentence Wilson received, he contends the
   reduced range might have led to a lower sentence.
          Wilson’s principal argument is that that the district court improperly
   applied the “maintaining a premises” enhancement as a matter of relevant
   conduct based on the conduct of his co-conspirator who owned the house.
   While recognizing that relevant conduct is the default rule for Guidelines
   enhancements, see U.S.S.G. § 1B1.3(a), Wilson argues it does not apply to the
   premises enhancement because it focuses on the “defendant” rather than
   the “offense.” Id. § 2D1.1(b)(12).
          We need not decide whether relevant conduct applies to the premises
   enhancement. In overruling Wilson’s objection to the enhancement, the
   district court did mention the conduct of his co-conspirator. But it also
   recited Wilson’s own connections to the house, which would have been
   unnecessary if the court were relying solely on relevant conduct in imposing
   the enhancement.
          We thus consider whether the district court clearly erred in applying
   the premises enhancement based on Wilson’s own conduct. United States v.
   Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017) (applying clearly erroneous
   standard to finding that defendant maintained a premises for purpose of drug
   trafficking). Under that standard, we must affirm if the finding is “plausible
   in light of the record as a whole.” Id.
          It was plausible to apply the enhancement. The premises was a stash
   house; the only dispute involves Wilson’s role in maintaining it. He had lived
   at the home for about a year. He was allowed to live there rent-free in
   exchange for distributing narcotics and conducting home repairs. Substantial
   amounts of the drugs Wilson dealt were stored at the house. Wilson did not
   just deliver the drugs that were stored in the home; he also helped obtain the




                                             2
Case: 19-11312     Document: 00515693046           Page: 3   Date Filed: 01/04/2021




                                    No. 19-11312


   drugs in the first place. In January 2019, for example, he went with his
   codefendant to obtain “2 to 3 pounds of methamphetamine.” Given that
   Wilson had a role in the drug operation both before and after the drugs would
   be stored in the residence, it was reasonable to conclude that he had access
   to the drugs when they were in the home even if they were not stored in his
   bedroom. Indeed, Wilson did not rebut the statement in the Presentence
   Report, which was adopted by the district court, that he had “control and
   access to the residence.” The length of his residing in the home and his job
   doing home repairs also are at odds with the view that his access and control
   were limited to his own bedroom. Wilson’s possession of a firearm in the
   home is also consistent with his control over the residence where valuable
   drugs and drug proceeds were stored. For these reasons, it was reasonable
   for the district court to conclude that Wilson exercised sufficient dominion
   and control over the house that was the base for the drug dealing conspiracy
   he was part of. U.S.S.G. § 2D1.1(b)(12), note 17.
          AFFIRMED.




                                         3
Case: 19-11312        Document: 00515693046             Page: 4      Date Filed: 01/04/2021




                                         No. 19-11312


   James E. Graves, Jr., Circuit Judge, dissenting:
           Because I would conclude that the district court clearly erred in
   applying the premises enhancement, I respectfully dissent.
           Murrell Wilson pleaded guilty to conspiracy to possess with intent to
   distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)
   and 21 U.S.C. § 846. At the time, Wilson was living with his niece, Shelly
   Norrell, and her common-law husband, Anthony Lucio, at Lucio’s house.1
   Wilson lived in the home rent-free in exchange for doing remodeling on the
   residence and delivering drugs for Lucio. The record does not indicate the
   amount of time Wilson spent remodeling the house or how often he delivered
   drugs for Lucio. Upon searching the home, authorities discovered 619 grams
   of methamphetamine, 1,269 grams of cocaine, three firearms, ammunition, a
   digital scale, five cell phones and $13,568 in the bedroom shared by Norrell
   and Lucio. Authorities also discovered a handgun in Wilson’s bedroom.2
           Wilson’s total offense level of 35 included a two-level increase for
   maintaining a premises for the purposes of drug distribution under U.S.S.G.
   § 2D1.1(b)(12). Wilson objected to that enhancement, arguing that the PSR
   did not establish that he had a possessory interest in or control over the
   house. Further, he argued that the bedroom shared by Lucio and Norrell
   should be considered the drug premises because that is where everything was
   found, and he had no unrestricted access to that room. Wilson also asserted



           1
             The majority refers to the premises as a “stash house.” However, the PSR
   repeatedly refers to the premises as Lucio’s residence, not a “stash house.” While the
   enhancement considerations are similar to those of the “stash house” statute, 21 U.S.C. §
   856, that does not make this a “stash house” for purposes of Wilson.
           2
             The record does not establish that this handgun was in any way connected to drug
   activity. Further, the record in no way establishes that the presence of the firearm in
   Wilson’s bedroom somehow gave him control over the entire premises.




                                               4
Case: 19-11312       Document: 00515693046           Page: 5     Date Filed: 01/04/2021




                                      No. 19-11312


   that the relevant conduct rule that a defendant is accountable for reasonably
   foreseeable conduct of those involved in a jointly undertaken criminal act
   does not apply to the drug premises enhancement. The probation officer
   argued that the relevant conduct rule does apply, and that the enhancement
   was proper because Wilson lived in the house, had unrestricted access to
   come and go, and distributed drugs that were stored in Lucio’s room in
   exchange for living there.
          The district court overruled Wilson’s objection. In doing so, the
   district court found that Lucio had control of the premises and that
   information in the PSR indicated Wilson had control of the room he was
   occupying. The court also concluded that Wilson was entitled to a downward
   departure for substantial assistance. The court then sentenced Wilson to a
   prison term of 72 months, which was 96 months below the bottom of the
   guidelines range of 168-210 months, and three years of supervised release.
   Wilson subsequently filed this appeal.
          The majority concluded that it need not decide whether relevant
   conduct applies to the premises enhancement because, “[i]n overruling
   Wilson’s objection to the enhancement, the district court did mention the
   conduct of his co-conspirator. But it also recited Wilson’s own connections
   to the house, which would have been unnecessary if the court were relying
   solely on relevant conduct in imposing the enhancement.” The majority
   then concluded that the premises enhancement properly applied based on
   Wilson’s own conduct and that it was reasonable for the district court to
   conclude that Wilson exercised sufficient dominion and control over the
   house. U.S.S.G. § 2D1.1(b)(12), note 17.
          However, the majority’s conclusion is contradicted by both the
   district court’s own findings and the record. Specifically, the district court
   found that “I believe it's clear that co-offender Lucio had control of the premises,




                                            5
Case: 19-11312     Document: 00515693046           Page: 6     Date Filed: 01/04/2021




                                    No. 19-11312


   and the information in the presentence report indicates that [Wilson] had
   control of the room he was occupying.” (Emphasis added). There were no drugs
   or money found in Wilson’s room. Further, there was no evidence that
   Wilson’s room was ever used for the storage or distribution of drugs. As the
   district court found, Lucio had control of the premises.
          The majority points to Wilson’s statement that he had accompanied
   Lucio to obtain methamphetamine in January 2019 as somehow supporting
   the conclusion that he had access to and control of the entire home.
   However, there is no evidence that Wilson had control over the drugs Lucio
   obtained, that Wilson took them back to the residence, that Wilson had
   access to them in the home or that Wilson accompanying Lucio outside the
   home somehow gave Wilson access to or control over the entire home.
   Moreover, the incident in January 2019 occurred shortly before Wilson’s
   arrest in February 2019. The fact that Wilson accompanied Lucio shortly
   before being arrested in no way establishes that, for the year prior, Wilson
   had somehow been maintaining Lucio’s residence for the purposes of drug
   distribution. Additionally, the record does not indicate that Wilson dealt
   substantial amounts of drugs, as the majority states. The record indicates
   that Wilson delivered drugs for Lucio. The record does not specify how often
   drugs were delivered or how much. The confiscated drugs were found in the
   house, specifically in areas controlled by Lucio.         The drugs were not
   confiscated from transactions allegedly made by Wilson. The evidence is
   insufficient to support the enhancement.
          Without the enhancement, the applicable sentencing range would
   have been 135-168 months. While that is above the imposed sentence of 72
   months, the district court gave no indication that it would have imposed the
   same sentence regardless of any error. United States v. Escalante, 933 F.3d
   395, 405-06 (5th Cir. 2019). Instead, the district court determined that
   Wilson deserved a “significant reduction in your sentence below the bottom



                                         6
Case: 19-11312     Document: 00515693046         Page: 7   Date Filed: 01/04/2021




                                  No. 19-11312


   of the advisory guideline range” based on his lack of criminal history,
   substantial assistance to the government and other reasons. There is no
   indication that the district court would not have also reduced Wilson’s
   sentence under the correct range of 135-168 months.
          For these reasons, I would reverse and remand. Thus, I respectfully
   dissent.




                                       7